                        United States District Court
                      Western District of North Carolina
                            Statesville Division

          Curtis Shuler,                        JUDGMENT IN CASE

            Plaintiff(s),                         5:20-cv-00050-MR

                vs.

     Kenneth E. Lassiter, et al

          Defendant(s).



DECISION BY COURT. This action having come before the Court and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with
the Court’s July 22, 2020 Order.




                                           July 22, 2020




        Case 5:20-cv-00050-MR Document 12 Filed 07/22/20 Page 1 of 1
